


EXHIBIT 10.81






CENTRUS ENERGY CORP.
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD NOTICE
(Annual Retainer and Meeting Fees)


Centrus Energy Corp., a Delaware corporation (the “Company”) hereby grants to
                                   (“you” or the “Grantee”), an Award of
Restricted Stock Units subject to and conditioned upon your agreement to the
terms of this Award Notice, the Restricted Stock Unit Award Agreement, which is
attached hereto as Exhibit A (the “Agreement”) and the Centrus Energy Corp. 2014
Equity Incentive Plan, as amended from time to time (the “Plan”), all of which
are an integral part of and are hereby incorporated into this Restricted Stock
Unit Award Notice. Capitalized terms used but not defined in this Award Notice
or the Agreement shall have the meanings set forth in the Plan.


Grant Date    
Number of Restricted Shares Granted    
Vesting Date    


Subject to the provisions of the Agreement and the Plan, the restrictions on
transfer of the Restricted Stock Units shall lapse and the Restricted Stock
Units shall become vested and nonforfeitable on the Vesting Date.








Centrus Energy Corp.




By:                                    
     


By signing below and returning this Award Notice to the Company, you acknowledge
receipt of the Agreement and the Plan; accept the Restricted Stock Units that
have been granted to you; and agree to be bound by all of the provisions set
forth in this Award Notice, the Agreement and the Plan.


ACKNOWLEDGED AND AGREED
BY:


                                                            
Signature                        Date


Enclosures:
Exhibit A: Non-Employee Director Restricted Stock Unit Award Agreement

Centrus Energy Corp. 2014 Equity Incentive Plan














--------------------------------------------------------------------------------




EXHIBIT A
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT
(Annual Retainer and Meeting Fees)


Centrus Energy Corp. (the “Company”) has granted to the Grantee an Award
consisting of Restricted Stock Units, subject to the terms and conditions set
forth herein and in the applicable Restricted Stock Unit Award Notice (the
“Award Notice”). The Award has been granted to the Grantee pursuant to the
Centrus Energy Corp. 2014 Equity Incentive Plan, as may be amended from time to
time (the “Plan”). Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the applicable Award Notice or the Plan.


1. Vesting of Award. The Award of Restricted Stock Units will become vested only
under the schedule stated in the applicable Award Notice, subject to Section 3
below.
2. Grant of the Award. The Award of Restricted Stock Units is subject to the
terms and conditions set forth in this Agreement and the Plan as provided in the
Award Notice.
(a) In addition, as of each date as of which the Company pays a dividend on
Shares before the date (the “Payment Date”) payment is due in respect of the
Restricted Stock Units in accordance with Section 3(a) hereof, the Company will
grant to the Grantee an additional number of Restricted Stock Units (the
“Dividend Equivalent Restricted Stock Units”) equal to (x) the product of (i)
the dividend per Share payable on the record date relating to such dividend
payment date, and (ii) the number of Restricted Stock Units held by the Grantee
on such dividend payment date subject to this Agreement, divided by (y) the Fair
Market Value of a Share on the dividend payment date. Dividend Equivalent
Restricted Stock Units shall become vested (or be forfeited) at the same time
and on the same conditions as the Restricted Stock Units to which they relate.
Except as provided in this Section 2(a), Dividend Equivalent Restricted Stock
Units will be subject to all of the terms and conditions of this Agreement and
all references in this Agreement to Restricted Stock Units shall include
Dividend Equivalent Restricted Stock Units unless the context requires
otherwise.
(b) The number of Restricted Stock Units and any Dividend Equivalent Restricted
Stock Units shall be subject to adjustment as provided in Section 16 of the
Plan.
3. Vesting Acceleration and Forfeiture Events.
(a) Subject to subsection (b) below, to the extent not already vested or
previously forfeited, Restricted Stock Units shall become vested and
nonforfeitable upon the earliest to occur of: (i) the date the Grantee has a
termination of service as defined in Section 18.2 of the Plan (“Termination of
Service”) by reason of death, Disability or Retirement, or (ii) the date the
Grantee has a Termination of Service other than for Cause coincident with or
following a Change in Control of the Company.
(b) Notwithstanding subsection (a) above, in the event that the Grantee has a
Termination of Service for Cause, all Restricted Stock Units held by the Grantee
as of the date of such Termination of Service shall be canceled and forfeited
for no consideration on the date of the Grantee’s Termination of Service.
4. Settlement of Restricted Stock Units. Within thirty (30) days after the
Grantee’s Termination of Service, the Company shall pay to the Grantee (or his
or her beneficiary, if applicable) Shares (or if applicable, the per-Share
equivalents of cash, property or securities of the surviving entity of any
merger, consolidation or other transaction or event having a similar effect,
which are substituted for Shares pursuant to Section 16 of the Plan) equal to
the aggregate number of Restricted Stock Units then held by the Grantee.
5. Nontransferability. Except by will or under the laws of descent and
distribution or as provided below, the Grantee shall not be permitted to sell,
transfer, pledge, encumber, alienate, or assign the Restricted Stock Units or
any rights under this Agreement. The Grantee may transfer any vested Restricted
Stock Units to members of his or her immediate family (as defined as his or her
spouse, children or grandchildren) or to one or more trusts for the exclusive
benefit of the Grantee or his or her immediate family members or partnerships in
which the Grantee or his or her immediate family members are the only partners,
if the transfer is approved by the Committee and the Grantee




--------------------------------------------------------------------------------




does not receive any consideration for the transfer. Without limiting the
generality of the foregoing, except as provided above, the Restricted Stock
Units and the Grantee’s rights under this Agreement may not be assigned,
transferred, pledged, hypothecated or disposed of in any way, shall not be
assignable by operation of law, and shall not be subject to execution,
attachment or similar process. Any attempted assignment, transfer, pledge,
hypothecation or other disposition of the Restricted Stock Units of the
Grantee’s rights under this Agreement contrary to the provisions hereof, and the
levy of any execution, attachment or similar process upon them, shall be null
and void and without effect.
6. Beneficiary. The Grantee may designate a beneficiary or beneficiaries (which
beneficiary may be an entity other than a natural person) to receive any
payments hereunder which may be made following the Grantee’s death. Such
designation may be changed or canceled at any time without the consent of any
such beneficiary. Any such designation, change or cancellation must be made in a
form and manner established by the Committee and shall not be effective unless
and until received by the Committee during the Grantee’s lifetime. If no
beneficiary has been named, or the designated beneficiary or beneficiaries shall
have predeceased the Grantee or (if other than a natural person) failed or
ceased to exist, the beneficiary shall be the Grantee’s spouse or, if no spouse
survives the Grantee, the Grantee’s estate.
7. No Rights as Stockholder. A Grantee shall have no right to vote Shares
represented by Restricted Stock Units and shall have no rights as a stockholder
of the Company with respect to Restricted Stock Units unless and until Shares
are delivered to the Grantee in settlement of the Restricted Stock Units
pursuant to Section 4.
8. No Right to Continued Service. Neither the Plan nor this Agreement shall
confer on the Grantee any right to continued service with the Company.
9. No Trust Fund Created. Neither this Agreement nor any of the transactions
contemplated hereby shall create or be construed to create a trust or separate
fund of any kind or a fiduciary relationship between the Company or any
Affiliate and the Grantee or any other person. To the extent that any person
acquires a right to receive payments from the Company or any Affiliate pursuant
to this Agreement, such right shall be no greater than the right of any
unsecured general creditor of the Company or any Affiliate.
10. No Fractional Shares. Dividend Equivalent Restricted Stock Units shall be
determined and granted in fractional Restricted Stock Units where required by
Section 2(a) but no fractional Shares shall be issued or delivered pursuant to
this Agreement and on settlement of a Grantee’s Restricted Stock Units the value
of any fractional shares shall be paid to the Grantee in cash.
11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws provisions thereof.
12. Amendments. Except as otherwise provided in this Agreement or in the Plan,
this Agreement may be amended or modified at any time by an instrument in
writing signed by the parties hereto, or by an instrument in writing signed
unilaterally by the Company if the Company determines that such amendment is
required by law, or required otherwise to comply with or obtain for the Grantee
or the Company any benefits, or permits the Grantee or the Company to avoid any
penalties or additional taxes, under the Code or other revenue law, or is
otherwise appropriate.
13. Notices. Any notice, request, instruction or other document given under this
Agreement shall be in writing and shall be addressed and delivered, in the case
of the Company, to the Secretary of the Company at the principal office of the
Company and, in the case of the Grantee, to the Grantee’s address as shown in
the records of the Company. Either the Grantee or the Company may change such
party’s address for notices by notice duly given pursuant to this Section.
14. Award Subject to Plan. This Award is subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern.
15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original but all of which together shall represent one
and the same agreement.


